DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I (claims 1-11) in the reply filed on 01/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.
4.	It is noted that applicants at Page 2 of their Remarks filed 01/24/2022 request for allowance since the independent claims patentably define the present invention over the citations of record.  However, request for allowance is rendered moot since the instant claims are not deemed allowable for the reasons set forth below.  Since no allowable subject matter is currently present, the applicant’s request for allowance is not granted at this time.

Claim Objections
5.	Claims 1, 8-9, and 11 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to replace “0.2~6 g/10 min” and “60~80 wt%” in claim 1 with “0.2-6 g/10 min” and “60-80 wt%” (Emphasis on the hyphens). 
As to Claim 8: The applicants are advised to replace “60~80 wt%”, “5~20 wt%”, “4~20 wt%” and “2~20 wt%” in claim 8 with “60-80 wt%”, “5-20 wt%”, “4-20 wt%” and “2-20 wt%” (Emphasis on the hyphens).
	As to Claim 9: The applicants are advised to replace “20~50 wt%”, “0.2~6 g/10 min” and “60~80 wt%” in claim 9 with “20-50 wt%”, “0.2-6 g/10 min” and “60-80 wt%” (Emphasis on the hyphens).
	As to Claim 11:  Consistent with page 5, paragraph [0018], of the present specification, the applicants are advised to replace the claimed phrase “wherein the starch composition includes 60~80 wt% of vegetal starch, 5~20 wt% of modifier, 4~20 wt% of plasticizer, and 2~20 wt% of binder” with the new phrase “wherein the starch composition includes 60-80 wt% of vegetal starch and 5-20 wt% of modifier, and further includes 4-20 wt% of plasticizer and 2-20 wt% of binder” (Emphasis also on the hyphens). 
Appropriate corrections are required.

Specification
6.	The abstract of the disclosure is objected to for the following informalities:
	The applicants are advised to replace the phrase “in the range of 0.2~6 g/10 min at 160 °C and has 60~80 wt% of starch” in the abstract with the new phrase “in the range of 0.2-6 g/10 min at 160 ºC and has 60-80 wt% of starch” (Emphasis on the hyphens).
Correction is required.  See MPEP § 608.01(b).
7.	The disclosure is objected to because of the following informalities: 
paragraphs [0008], [0014]-[0015], [0017], [0019]-[0020], [0026]-[0027], [0032], and [0034]-[0036] and [0038], of the present specification, the applicants are advised to change the tildes “ ~ ” to hyphens “ – ”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 6,231,970).
	The claims are directed to a product-by-process claim, wherein the product claim is a hydrophobic thermoplastic starch composite, being of hydrophobic biodegradable granules, defined by a process involving a reactive extrusion method via kneading a starch composition 
	As to Claims 1-4, 7, and 9-10: Andersen et al. disclose a composite being formed into granules (Col. 6, lines 24-35 and Col. 11, line 10-Col. 12, line 55), comprising a thermoplastic starch composition including starch that may be selected from any known starch material, such as corn, wheat, and potato (which according to present claim 3 corresponds to the claimed vegetal starch), one or more plasticizers, and additional binder polymers, including polycaprolactone (Col. 15, lines 15-40, Col. 18, line 5-Col. 19, line 65, and Col. 24, line 25-Col. Col. 27, line 40).  Andersen et al. also disclose that the thermoplastic starch composition is present in an amount of 20-80% by weight (overlaps with the claimed 20-50 wt. % of thermoplastic starch composite) and may be mixed with one or more polymers, including a hydrophobic biodegradable polymer, e.g., polycaprolactone (Col. 27, line 50-Col. 28, line 25).  Andersen et al. further disclose that the composite granules have a water content of below 10 % (overlaps with claimed water content of less than 4.1%) and a concentration of 30-70 wt% of starch (overlaps with the claimed 60-80 wt% starch) (Col. 19, lines 60-67 and Col. 20, lines 24-55). 
	However, Andersen et al. do not mention the claimed modifier with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  They also do not mention kneading and reacting the starch composition including vegetal starch and modifier at the claimed specific temperature for a specific amount of time.
	Nevertheless, Andersen et al. do disclose adding other additives, including, among other things, a reactive agent, e.g., anhydrides (which according to present claim 4 corresponds to the claimed modifier), to the thermoplastic starch composition containing starch, plasticizer, and 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to select the claimed modifier as the additional additives to be kneaded with the starch material at optimum temperature and duration time, with a reasonable expectation of successfully obtaining advantageous thermoplastic starch composition granules as suggested by Andersen et al. 
	As to the particular melt flow index and water contact angle properties while the hydrophobic biodegradable granules are formed into a film required by claims 1 and 10, these properties would have naturally followed from the suggestion of Andersen et al. since Andersen et al. would have suggested the identical or substantially identical hydrophobic biodegradable composite granules as those claimed for the reasons provided above.  This is especially true since Andersen et al., like applicant’s invention, is formed into a film (Col. 6, lines 10-15 and Col. 16, lines 13-35).  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art 

9.	Claims 5-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 6,231,970) as applied to claims 1-4, 7 and 9-10 above, and further in view of Narayan et al. (US 2006/0252901).
	The disclosure with respect to Andersen et al. in paragraph 8 is incorporated here by reference. 
	As to Claims 5 and 6: While Andersen et al. do mention using a reactive agent (modifier) as including anhydrides (Col. 27, line 60-Col. 28, line 15), they do not specify the anhydrides as maleic anhydrides required by claim 5.  Andersen et al. also do not specifically mention the addition of a vegetable oil or an epoxidized soybean oil recited in claim 6.  Nevertheless, Narayan et al. disclose employing reactive modifiers for reacting with starch and those include a class of cyclic dibasic acid anhydrides such as maleic, and vegetable oil selected from epoxidized soybean oil for the purposes of obtaining advantageous biodegradable composite films (Paragraphs [0014]-[0015], [0024]-[0025] and [0048] and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to add the maleic anhydride modifier for starch, vegetable oil, and epoxidized soybean oil taught by Narayan et al. in the starch composition of Andersen et al., with a reasonable expectation of successfully forming desired biodegradable composite films.  
	As to Claims 8 and 11: Andersen et al. do not specifically mention using particular amounts of vegetal starch, modifier, plasticizer, and binder as required by claims 8 and 11. However, Narayan et al. disclose using 5-90% by weight of starch, including corn and potato 

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HANNAH J PAK/Primary Examiner, Art Unit 1764